  Case 19-09348             Doc 18         Filed 06/11/19 Entered 06/11/19 12:58:38                              Desc Main
                                              Document Page 1 of 1
      UNITED STATES BANKRUPTCY COURT, NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

RE: ANGELA COLEMAN                                            ) Case No. 19 B 09348
    MARK F COLEMAN                                            )
                                                      Debtors ) Chapter 13
                                                              )
                                                              ) Judge: JACQUELINE P COX


                                                    NOTICE OF MOTION



   ANGELA COLEMAN                                                                 DAVID M SIEGEL
   MARK F COLEMAN                                                                 via Clerk's ECF noticing procedures
   PO BOX 957292
   HOFFMAN ESTATES, IL 60169

   Please take notice that on July 01, 2019 at 10:30 am my designee or I will appear before the Honorable
   Judge JACQUELINE P COX at 219 South Dearborn Courtroom 680, Chicago, IL and present the motion
   set forth below.

   I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the persons
   named above by U.S. mail at 55 E Monroe St., Chicago, IL or by the methods indicated on June 11, 2019.



                                                                                    /s/ Tom Vaughn


                          TRUSTEE'S MOTION TO DISMISS FOR UNREASONABLE DELAY

   Now comes Tom Vaughn, Trustee in the above entitled case and moves the Court to dismiss this case in
   support thereof states:

   1. On April 01, 2019 the Debtors filed a petition and plan under Chapter 13 of Title 11 U.S.C.

   2. That the above-captioned plan has not yet been confirmed.


   3. That the Debtors has caused unreasonable delay that is prejudicial to creditors by failing to:

   341 meeting not adjourned.




   WHEREFORE, the Trustee prays that this case be dismissed for unreasonable delay by the debtor pursuant
   to 11 U.S.C. § 1307 (c) (1).
                                                                                    Respectfully submitted,
   TOM VAUGHN
   CHAPTER 13 TRUSTEE                                                               /s/ Tom Vaughn
   55 E. Monroe Street, Suite 3850
   Chicago, IL 60603
   (312) 294-5900
